Citation Nr: 0831384	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
July 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran has current tinnitus. 

2.  There is no evidence of tinnitus during service or for 
many years thereafter.  

3.  There is no competent or credible evidence of a link 
between the veteran's current tinnitus and his period of 
active military service. 

4.  There is clear and unmistakable evidence that the veteran 
entered active service in July 1961 with preexisting 
bilateral hearing loss.

5.  There is clear and unmistakable evidence that the 
veteran's bilateral hearing loss was not aggravated beyond 
its natural progression by service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Bilateral hearing loss that pre-existed military service 
was not aggravated during service or within one year after 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a), 1113, 
1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in February 
2006.  

That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the RO sent the veteran a Dingess VCAA notice 
letter dated in March 2006, further advising him that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the February 2006 and March 2006 
VCAA notice letters prior to the June 2006 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and afforded him a 
VA audiology examination in May 2006 to determine the 
etiology of his disorders.  He has not identified or 
submitted any private or VA treatment records.  Further, in 
an April 2006 response to the VCAA notice sent in February 
2006, he indicated that he had no more evidence to submit in 
substantiation of his claim.  Thus, there is no indication 
that any additional evidence remains outstanding; therefore, 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Tinnitus

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current tinnitus is a result of 
exposure to jet/turbine engines and artillery noise during 
service.  See VA Form 9 dated in January 2007.  
As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a recent VA examination assessed the 
veteran with bilateral tinnitus.  See VA examination report 
dated in May 2006.  Thus, there is sufficient evidence of 
current tinnitus.  

However, service and post-service records do not substantiate 
the veteran's claim of service connection for tinnitus.  
First, there is no evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of tinnitus in either ear 
during his years of active service.  Both entrance and 
separation examinations also do not note any issues with 
tinnitus.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of any tinnitus.  
Moreover, his military occupational specialty (MOS) as a 
material facility specialist is also not supportive of 
regular exposure to acoustic trauma.  

Post-service, there is no medical evidence of tinnitus prior 
to May 2006, when the veteran was provided with a VA 
examination in connection with his claim.  Further, he 
indicated during the May 2006 VA examination that he was 
uncertain of the exact date of onset for his tinnitus, 
although he asserted that it began many years ago.  However, 
there is no medical evidence that supports the veteran's 
assertion.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of non-chronic tinnitus in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current tinnitus and his 
active military service, no medical evidence confirms this 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, the May 2006 VA examiner noted that 
"[t]he etiology of the tinnitus cannot be determined without 
resorting to speculation."  The examiner was thus unable to 
link the veteran's tinnitus to his military service with the 
required degree of certainty.  See 38 C.F.R. § 3.102; see 
also Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); Bostain v. West, 11 Vet. App. 124 
(1998) (private physician's opinion that veteran's pre-
existing service-related condition "may have" contributed to 
his ultimate demise was too speculative, standing alone, to 
be deemed new and material evidence to reopen cause-of-death 
claim); Obert v. Brown, 5 Vet. App. 30 (1993) (holding that a 
medical opinion expressed in terms of "may" be related to 
service necessarily implies "may or may not", and, therefore, 
is too speculative to establish a plausible claim); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of equivocal language such as "may" or "may not" be related 
to service was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

That said, an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  Moreover, the Court has pointed out that neither an 
absolutely accurate determination of etiology nor a definite 
etiology or obvious etiology is a condition precedent to 
granting service connection.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, the Court also has held that 
where, as here, the physician is simply unable to provide a 
definite causal connection, the opinion constitutes what may 
be characterized as "non-evidence."  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); see also  38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, 
as distinguished from pure speculation or remote 
possibility).  

The Board emphasizes that although the veteran is competent 
to state that he has experienced tinnitus over time, he is 
not competent to render an opinion as to the medical etiology 
of his condition, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Bilateral Hearing Loss

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime veterans, also applies to 
peacetime veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any veteran who serviced in the active . . . 
military . . . service after December 31, 1946."  38 C.F.R. 
§ 1137.  The veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995); see also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his pre-existing 
bilateral hearing loss permanently worsened during his active 
military service from July 1961 to July 1965 due to exposure 
to loud plane engines and artillery noise.  See VA Form 9 
dated in January 2007.    

As previously mentioned, the first requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this regard, a May 2006 audiogram assessed the 
veteran with sensorineural bilateral hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
55
70
75
LEFT
30
20
50
75
75

Thus, the veteran has current bilateral hearing loss 
disability under VA guidelines, per 38 C.F.R. § 3.385.

The Board now turns to the veteran's service records.  In May 
2006, upon a review of the veteran's STRs, a VA medical 
examiner noted that the veteran's entrance examination upon 
enlistment in active service in July 1961 revealed that he 
"had a bilateral, high frequency hearing loss prior to 
military service."  See VA examination report dated in May 
2006.  The July 1961 entrance audiogram showed pure tone 
thresholds, in decibels (conversion to ISO units shown in 
parentheses), as follows:

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
10 (20)
10 (20)
10 (15)
40 (50)
LEFT
5 (20)
 -5 (5)
0 (10)
5 (15)
20 (25)
55 (65)

As for the veteran's lay assertion on his VA Form 9 dated in 
January 2007 denying that he had pre-existing bilateral 
hearing loss prior to enlistment in service, the Court has 
held on multiple occasions that lay statements by a veteran 
concerning a pre-existing condition, alone, are insufficient 
to rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Because this disorder was noted upon enlistment, the veteran 
is not entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The May 2006 VA 
examiner's report provides clear and unmistakable evidence 
supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that 
VA is not required to show there was clearly and unmistakably 
no aggravation of the veteran's pre-existing hearing loss 
during service beyond its natural progression.  Rather, it is 
the veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing hearing loss during service.  
In other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, the May 2006 VA examiner determined that the 
veteran's separation examination in June 1965 showed the same 
results as his entrance examination, with moderate bilateral 
hearing loss in the 6k Hz range.  The June 1965 audiogram 
showed pure tone thresholds, in decibels (conversion to ISO 
units shown in parentheses), as follows: 

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
5 (15)
10 (20)
10 (15)
50 (60)
LEFT
0 (15)
0 (10)
-5 (5)
5 (15)
25 (30)
40 (50)

Moreover, there is no evidence of worsening of the veteran's 
bilateral hearing loss until the May 2006 VA examination, 
over 40 years after the veteran's discharge from service.  
There is also no evidence whatsoever of post-service 
treatment for bilateral hearing loss.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Thus, considering the medical evidence regarding the 
veteran's bilateral hearing loss prior to, during, and 
subsequent to service, there is no discernable increase in 
the severity of his bilateral hearing loss within the meaning 
of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  The 
audiograms, in particular, as well as the VA examiner's 
opinion, are entitled to great probative weight in 
demonstrating no increase in severity of the veteran's 
bilateral hearing loss during his service, as there was no 
discernable increase in his pure tone thresholds when 
comparing the results of his hearing evaluations during 
service.  In other words, the evidence of record does not 
show the veteran's pre-existing bilateral hearing loss 
permanently worsened beyond its normal progression during his 
service.  Absent any evidence of an increase, the presumption 
of aggravation does not apply.  

Furthermore, although he is competent to indicate he has 
difficulty hearing, the veteran's lay assertions as to 
aggravation are outweighed by the medical evidence, which 
clearly and unmistakably shows no permanent increase in the 
severity of his bilateral hearing loss as a result of his 
military service.  Independent medical evidence is needed to 
support a finding that the preexisting disorder increased in 
severity in service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Accordingly, as the preponderance of the evidence is against 
the veteran's bilateral hearing loss claim, on the basis of 
aggravation of a pre-existing condition during service, the 
"benefit of the doubt" rule is not for application, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


